271 S.W.3d 643 (2008)
STATE of Missouri, Plaintiff-Respondent,
v.
Larry F. MOORE, Defendant-Appellant.
No. SD 28839.
Missouri Court of Appeals, Southern District, Division Two.
December 22, 2008.
Stephen W. Angle, Matthew D. Lowe, Clinton, for Appellant.
Joleene V. Wood, St. Clair Co. Prosecutor, Osceola, for Respondent.
*644 JOHN E. PARRISH, Judge.
Larry F. Moore (defendant) appeals his conviction for the class C misdemeanor of failure to signal when turning left. § 304.019.1(3) and (4).[1] This court affirms.
This case arose out of the same facts as No. 28841. The opinion in that case is filed contemporaneous with the filing of this opinion.
Missouri State Highway Patrol Trooper L.D. Stoddard stopped defendant on July 4, 2007, for failure to signal a left turn. Trooper Stoddard observed defendant driving a vehicle that turned from County Road SW 101 in St. Clair County onto County Road SW 476. Defendant did not signal before turning left onto County Road SW 476. The county roads were gravel roads.
Defendant presents one point on appeal. He contends the trial court erred in finding him guilty of failing to use his turn signal "because there was no violation of any law in that there is no statutory requirement that an individual must signal an intent to turn on a county gravel road."
This issue was decided adverse to defendant in No. 28841. For the reasons stated in the opinion in that case, defendant's point is denied. The judgment of conviction is affirmed.
LYNCH, C.J., and RAHMEYER, J., concur.
NOTES
[1]  References to statutes are to RSMo 2000.